Opinion
Per Curiam,
These appeals are from the decree of the Court of Common Pleas of Washington County dismissing a complaint filed by plaintiff taxpayers who seek a declaration that various ordinances, and agreements entered into, in connection with the development. of a municipal sewage disposal system are fraudulent, unlawful and void, and ask for the issuance of an injunction restraining the several defendants from billing or collecting charges for the operation of the sewage system.
In 1950 the City of Washington and the Borough of East Washington pursuant to the Municipal Authority -Act of 19451 created the “Washington-East Washington Joint Authority” for the purpose of providing facilities for the treatment of sewage in those municipalities. The Authority is invested with extensive powers under the act, including the power of eminent domain: Eor the administration of the sewage system operations the Authority entered into a management contract with the Municipal Management Company, and for the billing and collecting of the sewer rentals it executed a service agreement with the Citizens Water Company of Washington. A finance agreement in the nature of a trust indenture was also entered into with the Mellon National Bank and Trust Company. The management and finance agreements were for terms of forty years and the contract for the calculation and collection of sewage charges was to operate for twenty, years.
The complaint of the appellants, residents of the City of Washington and the Borough of East Washington, was filed on December 4, 1953, and on preliminary objections thereto it was dismissed by the lower court with limited leave to amend. On appeal to this *206Court, we granted tbe right to amend generally. 378 Pa. 641, 107 A. 2d 871 (1954). Subsequently, tbe plaintiffs filed an amended complaint, tbe defendants answered, and after a bearing tbe complaint was dismissed by tbe chancellor. From tbe dismissal by tbe court en banc of tbe plaintiffs’ exceptions to tbe decree of the chancellor, tbe present appeals have been taken.2
It is unnecessary to discuss and decide each of appellants’ numerous contentions because we are of tbe opinion that their action is barred by laches.
From the opinion of tbe court below we quote with approval: “On March 29, 1950, tbe City enacted its ordinance, indicating its intention and desire to organize tbe Authority. On April 3, 1950, tbe Borough passed a similar ordinance. On May 19, 1950, the Authority was chartered. On June 17, and June 25, 1953, tbe ordinances imposing tbe sewer rentals were passed. As the Chancellor pointed out in tbe adjudication, ‘Each of these ordinances referred to tbe agreements between those municipalities and tbe Authority, the nature of tbe sewer project, tbe proposed conveyance of tbe municipalities’ sewer systems to tbe Authority, and a statement as to bow tbe sewer rentals were to be charged and collected.’ Shortly thereafter, both of tbe ordinances were published. Tbe present action was filed on December 4, 1953, more than 5 months after the publication dates of the ordinances last mentioned.
“. . . On April 4, 1953, tbe advertisements for construction bids were published; on April 27, 1953, tbe bids were opened; on May 27, 1953, tbe Management and Service agreements were signed and tbe bond bid was accepted; on June 25, 1953, tbe City conveyed its *207sewer system to tbe Authority; and on July 1, 1953, billing of the sewer rental charges was begun. Certainly on this last mentioned date, if not before, all the citizens of the City and Borough who were using the sewer system were put on notice of what had transpired. Yet, nothing was done for 5 months. In the meantime, the bonds were sold, the deeds were recorded, construction of the disposal plant was begun and payments on account of construction, amounting to some $200,000, were made. Clearly, to now overlook and excuse the plaintiffs’ delay would prejudice the Authority, the bond holders, the Management Company, the Water Company, and the Trustee.” On the authority of Weiner v. Schuylkill Township School District, 384 Pa. 323, 121 A. 2d 93 (1956) the determination of the court below must be affirmed.
No inference is to be drawn from our action in this matter that we approve the surrender of power and managerial control by the Authority through the device of long-term contracts. Mitchell v. Chester Housing Authority, 389 Pa. 314, 132 A. 2d 873 (1957).
Decree affirmed at the cost of the defendant Authority.
Mr. Justice Musmanno dissents.

 Act of May 2, 1945, P. L. 382, as amended, 53 P.S. §§301-322.


 The facts of this ease are reported in greater detail at 378 Pa. 641, 107 A. 2d 871 (1954).